           Case 8:19-cv-02381-PX Document 1 Filed 08/19/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                (GREENBELT DIVISION)

KNIGHTSBRIDGE SYSTEMS LLC
631 D Street NW, Suite 127
Washington, DC 20004

                            Plaintiff,

                  v.

DKW COMMUNICATIONS, INC.
14000 Farnsworth Lane, Apt. 3101                  Case No. _______________
Upper Marlboro, MD 20772

Serve on Resident Agent:
CSC-Lawyers Incorporating Service Company
7 St. Paul Street, Suite 820
Baltimore, MD 21202

                          Defendant.




           COMPLAINT FOR CONFIRMATION OF ARBITRATION AWARD
                          AND FOR JUDGMENT

        Plaintiff, Knightsbridge Systems LLC, by and through undersigned counsel, hereby

petitions this Honorable Court to confirm the Award of the Arbitrator made In the Matter of the

Arbitration Between Knightsbridge Systems LLC, the claimant, and DKW Communications, Inc.,

the respondent, and enter judgment for the amount of such Award, and in support thereof states

the following:

                                           PARTIES

   1.            Plaintiff, Knightsbridge Systems LLC (“Knightsbridge”), is a Virginia limited

liability company that provides information technology services including cloud computing,

mobile computing, software engineering and data analytics.
              Case 8:19-cv-02381-PX Document 1 Filed 08/19/19 Page 2 of 5



        2.      Defendant, DKW Communications, Inc. (“DKW”), is a Maryland corporation that

operates a government contracting business.

                                  JURISDICTION AND VENUE

        3.      Pursuant to the terms of the parties’ Agreement (hereinafter defined), which

includes an agreement to arbitrate all disputes, the parties agreed that Maryland law shall apply

to all disputes arising under or relating to said Agreement.

        4.      Under § 3-202 of the Maryland Uniform Arbitration Act (§ 3-201 - § 3-234 of the

Courts and Judicial Proceedings Article of the Annotated Code of Maryland), an agreement

providing for arbitration under the law of the State of Maryland confers jurisdiction on a

Maryland court to enforce the agreement and enter judgment on an arbitration award.

        5.      Pursuant to 28 U.S.C. § 1332, the District Courts of the United States have

original jurisdiction over any civil action where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interests and costs, and is between citizens of different states.

        6.      The amount in controversy in this action exceeds the sum or value of $75,000, see

Exhibit 1 hereto, the Award of Arbitrator (the “Award”).

        7.      This action is between citizens of different states.

        8.      DKW’s principal place of business is located at 14000 Farnsworth Lane, Apt.

3101, Upper Marlboro, Maryland 20772. For purposes of diversity jurisdiction, DKW is a

citizen of Maryland.

        9.      The sole member of Knightsbridge, Naresh Bajaj, is an individual who is a citizen

of Virginia. For purposes of diversity jurisdiction, Knightsbridge is a citizen of Virginia.

        10.     Based on complete diverse citizenship of Knightsbridge and DKW, this Court has

diversity jurisdiction over this case.




                                                  2
             Case 8:19-cv-02381-PX Document 1 Filed 08/19/19 Page 3 of 5



       11.     DKW is a resident of the State of Maryland, and venue is proper in this Court

pursuant to 28 U.S.C. §1391.

                                         BACKGROUND

       12.     Knightsbridge and DKW entered into a certain Consulting Agreement effective

as of June 4, 2018 (the “Agreement,” Exhibit 2 hereto) whereby DKW, as the prime contractor,

engaged Knightsbridge as a subcontractor on a certain contract with the U.S. Army Civilian

Information Technology Support Services-Civilian Information Services Division to provide

information technology support services to the Civilian Human Resource Agency.

       13.     According to the terms of the Agreement, all invoices rendered by Knightsbridge

were due and payable within thirty days from DKW’s receipt of same.

       14.     Further, according to the terms of the Agreement, during the term of the

Agreement and for one year following the termination or expiration of the Agreement, neither

party shall directly or indirectly solicit or induce, or attempt to solicit or induce, any employee or

independent contractor of the other to leave the other’s employment or engagement “for any

reason whatsoever,” or to hire or contract with such individuals, either as employees or

independent contractors.

       15.     DKW failed to pay Knightsbridge the sum of $166,207.68 for services rendered,

notwithstanding DKW’s receipt of payment for Knightsbridge’s services from the United States

Government.

       16.     Knightsbridge demanded payment and stopped performing under the Agreement

until payment was received.         Immediately thereafter, DKW solicited one or more of

Knightsbridge’s employees to perform the same work directly for DKW that said employee(s)

was/were performing for Knightsbridge, in violation of the Agreement’s terms.

       17.     According to Section 5.5 of the Agreement, the “Agreement shall be governed by


                                                  3
              Case 8:19-cv-02381-PX Document 1 Filed 08/19/19 Page 4 of 5



the laws of the State of Maryland, as such laws apply to agreements made in Maryland.”

        18.     Further, according to Article IX of the Agreement: (i) all disputes shall be settled

by arbitration in accordance with the rules of the American Arbitration Association (the

“AAA”), (ii) the “arbitrator(s) shall apply the substantive and procedural laws of the State of

Maryland to all such arbitrations,” and (iii) “judgment upon the award rendered may be entered

in any court possessing jurisdiction of arbitration awards.”

        19.     The parties were unable to settle their dispute, and Knightsbridge filed a demand

for arbitration with the AAA, naming DKW as the respondent in the arbitration proceeding.

Knightsbridge asserted breach of contract claims for DKW’s failure to pay the balance due

Knightsbridge and for breach of the non-solicitation provision of the Agreement.

        20.     An arbitration proceeding (the “Arbitration”) was conducted by Michael J.

Schrier, Esquire (the “Arbitrator”), who was appointed by the AAA pursuant to its Commercial

Arbitration Rules. Knightsbridge was represented in the Arbitration by Theodore R. Goldstock,

Esq., Lerch, Early & Brewer, Chtd. DKW was represented in the Arbitration by Adrien Pickard,

Esq., Blank Rome LLP.

        21.     The Arbitrator made the Award on July 15, 2019 in favor of Knightsbridge and

against DKW, whereby DKW was ordered to pay Knightsbridge the total sum of $320,482.68.

The Award was sent to the parties on or around that same date.           The Award was “in full

settlement of all claims and counterclaims” submitted pursuant to the Arbitration, and the Award

was due and payable on or before thirty (30) calendar days from the date of the Award.

        22.     DKW has refused to pay the Award, which was due on or before August 14,

2019.




                                                 4
               Case 8:19-cv-02381-PX Document 1 Filed 08/19/19 Page 5 of 5



                                              COUNT I

        23.      Knightsbridge incorporates by reference all of the allegations set forth in

paragraphs 1-22.

        24.      Knightsbridge is entitled to have this Court confirm the Award under The

Maryland Uniform Arbitration Act.

        25.      Knightsbridge is entitled to a further award of all costs of this action, including

attorney fees, pursuant to § 3-228 of the Maryland Uniform Arbitration Act. “The prevailing

party is entitled to recover attorney’s fees incurred both at trial and on appeal in confirming and

enforcing an arbitration award.” Blitz v. Beth Isaac Adas Isr. Congregation, 352 Md. 31, 720

A.2d 912 (1998).

        WHEREFORE, Knightsbridge requests that this Honorable Court confirm the Award

and enter a Judgment in favor of Knightsbridge and against the Defendant, DKW

Communications, Inc., as follows:

        i)       $320,482.68, the amount of the Award; and

        ii)      Reasonable attorneys’ fees incurred by Knightsbridge in confirming the Award;

and

        iii)     Such further and other legal and equitable relief as this Court determines.

                                               Respectfully submitted,

                                               LERCH, EARLY & BREWER, CHTD.

                                               By:     /s/Stuart A. Schwager
                                               Theodore R. Goldstock, Bar No. 27280
                                               Stuart A. Schwager, Bar No. 22924
                                               7600 Wisconsin Avenue, Suite 700
                                               Bethesda, Maryland 20814
                                               (301) 347-1271 (Phone)
                                               (301) 347-1521 (Facsimile)
                                               Counsel for Plaintiff Knightsbridge Systems, LLC



3384375.1                                         5                                 92058.001
